 The relief described hereinbelow is SO
 ORDERED

 Done this 22nd day of January, 2021.




 Bess M. Parrish Creswell
 United States Bankruptcy Judge

_______________________________________________________________



                        UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF ALABAMA

In re:
 Sunset Point Condominium Owners Association, Inc.         Chapter 7
                                                           Case No. 16-81278
 Debtor.




    ORDER GRANTING APPLICATION FOR PAYMENT OF UNCLAIMED
                           FUNDS

        On 12/10/2020, an application, DE# 158, was filed for the Claimants, Alston and
Ellen Richardson, for payment of unclaimed funds deposited with the court, pursuant to 11
U.S.C. § 347(a). The application and supporting documentation establish that the Claimant
is entitled to the unclaimed funds; accordingly, it is hereby
       ORDERED that, pursuant to 28 U.S.C. § 2042, the sum of $3,911.25 held in
unclaimed funds be made payable to Alston A. Richardson and Ellen Richardson and be
disbursed to the payee at the following address:
                                          CMR 489 Box 5
                                          APO AE 09751


The Clerk will disburse these funds not earlier than 14 days after entry of this order.




 Case 16-81278       Doc 167      Filed 01/22/21 Entered 01/22/21 14:57:05      Desc Main
                                   Document     Page 1 of 2
                                 ##END OF ORDER###


c: Debtor
   Bankruptcy Administrator
   Trustee
   Alston Richardson CMR 489 Box 5, APO AE 09751
   Ellen Richardson, CMR 480, Box 1714, APO, AE 09128
   Alston Richardson 12504 Ridgegate Drive, Herndon, VA 20170
   U.S. Attorney, 131 Clayton Street, Montgomery, AL 36104


Submitted by:
Janet Clark




 Case 16-81278     Doc 167    Filed 01/22/21 Entered 01/22/21 14:57:05   Desc Main
                               Document     Page 2 of 2
